Citation Nr: 0822117	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  97-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for brachial plexitis 
of the left arm as secondary to service-connected 
degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for residuals of a left 
eye injury.

4.  Entitlement to a disability rating greater than 
50 percent for chronic sinusitis, including on an 
extraschedular basis.



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had 20 years and 9 months active service and 
retired in December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted the veteran's claim of 
entitlement to a compensable disability rating for sinusitis, 
assigning several staged ratings to this disability.  The 
veteran disagreed with this decision in March 1997, seeking a 
disability rating greater than 10 percent for sinusitis.  He 
perfected a timely appeal in May 1997 and requested a Board 
hearing.

This matter also is on appeal of an October 2001 rating 
decision which denied, in pertinent part, the veteran's 
claims of service connection for brachial plexitis of the 
left arm as secondary to service-connected degenerative joint 
disease of the cervical spine and determined that, as new and 
material evidence had not been received, a previously denied 
claim of service connection for a left knee disability would 
not be reopened.  The veteran disagreed with this decision in 
November 2001.  He perfected a timely appeal in January 2002.

This matter also is on appeal of an April 2002 rating 
decision which denied, in pertinent part, the veteran's claim 
of service connection for residuals of a left eye injury.  
The veteran disagreed with this decision in September 2002.  

A videoconference Board hearing was held in October 2002 
before an Acting Veterans Law Judge who subsequently left the 
Board.

In February 2003, the Board reopened the veteran's previously 
denied claim of service connection for a left knee 
disability.  Several other issues were denied, and the 
veteran appealed those denials to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2004 
memorandum decision, the Court affirmed the Board's February 
2003 decision.

In April 2005, the Board remanded all of the veteran's 
appeals to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.

In September 2005, the veteran perfected a timely appeal on 
his claim of service connection for residuals of a left eye 
injury and requested a Travel Board hearing.  In November 
2005, the veteran clarified his hearing request and requested 
a videoconference Board hearing which was held in April 2008.  
At that hearing, the veteran testified about all of his 
currently appealed claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
brachial plexitis of the left arm was not caused or 
aggravated by his service-connected degenerative joint 
disease of the cervical spine.

3.  The veteran does not currently experience any left knee 
disability which could be attributed to active service.

4.  The veteran does not currently experience any disability 
due to residuals of a left eye injury which could be 
attributed to active service.

5.  The veteran's service-connected chronic sinusitis is 
manifested by constant sinus infection, almost continuous 
discharge and bleeding from the right sinus, continuous 
headaches, and lightheadedness; it does not interfere with 
his employability.


CONCLUSIONS OF LAW

1.  The veteran's brachial plexitis was not caused or 
aggravated by his service-connected degenerative joint 
disease of the cervical spine.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2007). 

2.  The veteran's claimed left knee disability is not related 
to active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  The veteran's claimed residuals of a left eye injury are 
not related to active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

4.  The criteria for entitlement to a disability rating 
greater than 50 percent for chronic sinusitis, including on 
an extraschedular basis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.16(b), 4.97, Diagnostic Code (DC) 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in October 2005, October 2006 and in 
January 2007, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The October 2005 and 
October 2006 letters informed the veteran of the status of 
all of his currently appealed claims.  The January 2007 
letter informed the veteran to submit medical evidence 
relating his disabilities to active service and/or showing 
that his service-connected chronic sinusitis had worsened and 
noted other types of evidence the veteran could submit in 
support of his claims.  The veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  Under Vazquez-
Flores, 38 U.S.C.A. § 5103(a) now requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letters issued to the veteran in this case 
correctly requested evidence showing that his service-
connected chronic sinusitis had increased in severity, 
properly identified the sources of such evidence, and also 
invited the veteran to submit statements from other 
individuals who could describe from their knowledge and 
personal observations how his service-connected chronic 
sinusitis had worsened.  Although the VCAA notice letters did 
not indicate that the veteran also could submit evidence 
showing the effect that worsening of his disability had on 
his employment and daily life, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

As will be explained below in greater detail, the evidence 
does not support a disability rating greater than 50 percent 
for sinusitis on an extraschedular basis.  The evidence also 
does not support granting service connection for any of the 
veteran's disabilities.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Further, the veteran has demonstrated actual knowledge of the 
VCAA's requirements by submitting voluminous amounts of 
additional evidence in support of his currently appealed 
claims.

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in January 
and July 2007, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The June 2006 
Supplemental Statement of the Case (SSOC) also contained 
Dingess notice.  In response to all of this notice, the 
veteran informed VA in September 2007 that he had no further 
information or evidence to submit in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, however, the RO could not have provided the veteran 
with VCAA notice because the original rating decision which 
denied his increased rating claim for chronic sinusitis was 
issued in January 1997 prior to the enactment of the VCAA.  
Although complete content-complying VCAA notice was not 
provided prior to the initial RO decision denying the 
benefits sought on appeal, all of the veteran's claims were 
readjudicated in SSOC's issued in August 2002 and in June 
2006 after all VCAA notice had been provided.  Thus, there 
has been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this regard, the Board observes that the veteran's VA 
treatment records dated in recent years show that he 
increasingly has refused to cooperate with his VA treating 
providers.  The veteran also has failed to report for VA 
outpatient treatment appointments and examinations scheduled 
in recent years without good cause.  See 38 C.F.R. § 3.655 
(2007).  Further, he has submitted voluminous correspondence 
in which he has been extremely belligerent towards VA 
employees and the adjudication process.  The Veterans Court 
has held that the duty to assist is not always a one-way 
street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see 
also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In 
order for VA to process claims, individuals applying for VA 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
entitlement to benefits.  Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  

The veteran had been provided with examinations to determine 
the nature and etiology of his brachial plexitis, his claimed 
left knee disability, and his claimed residuals of a left eye 
injury.  The veteran also has been provided with examinations 
to determine the current nature and severity of his service-
connected chronic sinusitis.  In summary, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and no further action is necessary to 
meet the requirements of the VCAA.  

The veteran contends that his brachial plexitis was caused or 
aggravated by his service-connected degenerative joint 
disease of the cervical spine and that he incurred a left 
knee strain and residuals of a left eye injury during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the issue of granting 
service connection for aggravation of a nonservice-connected 
disability by a service-connected disability.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. 
§ 3.310(b) clearly institutes additional evidentiary 
requirements and hurdles which must be satisfied before 
aggravation may be conceded and service connection granted.  
Ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity; it is not enough merely that an examiner concludes 
that there is "aggravation."  See 71 Fed. Reg. 52,745 
(Sept. 7, 2006).  Consideration should be given to the 
requirements of the revised § 3.310.  Additionally, for 
claims filed prior to the effective date of the revised 
§ 3.310 (October 10, 2006), consideration should be given as 
to whether this change in law may be given retroactive effect 
or whether the old law (i.e., the Allen decision itself) is 
applicable.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's available service medical records 
indicates that, on periodic physical examination in March 
1969, the veteran's medical history included a "trick" or 
locked knee.  The veteran was referred for orthopedic 
evaluation that same month.  On orthopedic evaluation in 
March 1969, the veteran complained of a left knee injury 
"several years ago and again last year but no significant 
disability and no symptoms presently."  Physical examination 
was within normal limits.  X-rays were negative.  The 
impression was that the veteran's left knee was not 
considered disabling.

On periodic physical examination in December 1970, the 
veteran's medical history included a "trick" or locked 
knee.  The in-service examiner noted that this referred to a 
left knee injury at age 8 and was "reactivated by falls."  
Clinical evaluation was normal.  

On periodic physical examination in May 1973, the veteran 
denied any relevant medical history.  Clinical evaluation was 
normal.  Clinical evaluation was unchanged on subsequent 
physical examination in September 1983.

On outpatient treatment on January 23, 1984, the veteran 
complained of a twisting injury to his left knee after he 
fell on top of it.  The veteran stated that he experienced 
greater pain on the back of his left knee.  Objective 
examination showed slight swelling and little redness, no 
effusion, ecchymosis, or limited range of motion, and 
pinpoint tenderness over the proximal fibula at the insertion 
of the tensor fascia lata.  X-rays were negative.  The 
assessment was tensor fascia lata strain/sprain.  The 
veteran's left knee was put in a cylinder cast on January 26, 
1984.

On outpatient treatment on January 31, 1984, the veteran 
complained of posterior left knee pain and patellar pain that 
had lasted for 1 week.  Objective examination of the right 
knee showed no edema, ecchymosis, full flexion, lacking 
5 degrees of extension, tenderness to palpation in the medial 
and lateral fascia and over the posterior capsule.  The 
assessment was chondromalacia patella and rule-out mild 
posterior capsule tear.  The veteran's left knee injury was 
resolving on outpatient treatment on February 9, 1984.

At his separation physical examination in December 1989, the 
veteran reported a medical history of a "trick" or locked 
knee.  Clinical evaluation was normal.

The post-service medical evidence shows that, on VA 
outpatient treatment in December 1999, the veteran complained 
of left arm muscle spasms and aching in the left shoulder and 
chest.  He reported falling in October 1999 in his bedroom.  
He remembered hitting the floor and blacking out and then 
getting up without dizziness, nausea, vomiting, vertigo, or 
head or arm pain.  About 2 weeks later, however, he woke up 
with pain around the lateral left elbow with muscle spasms 
and radiating pain up his arm from his elbow to his shoulder 
followed by pain in the medial elbow region and left pectoral 
area.  Objective examination showed that the veteran took off 
his shirt and raised his arms in the air easily, diminished 
muscle strength in the left pronator and second finger dorsal 
interphalangeal (DIP) joint flexor, mild weakness in the 
wrist extensor and finger abductors, no weakness of the left 
biceps, triceps, supinator, other DIP flexors, or thumb 
extensor, no spasms, no fasciculation, a questionable change 
in bulk in the left pectoral, and pain to palpation of the 
left axilla, left medial condyle, and upper arm without 
edema, erythema, or contusions.  The assessment was resolving 
brachial plexitis.

On VA examination in February 2000, the veteran's complaints 
included left brachial plexitis and left knee strain.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran reported that he began 
having pain in the left shoulder in August 1999 and denied 
any history of acute trauma.  He reported being diagnosed 
with left brachial plexitis involving the left shoulder.  In 
spite of treatment, the veteran reported daily left shoulder 
pain lasting all day and all night and radiating down to the 
left elbow and left arm.  At times, the left shoulder 
interfered with his activities of daily living.  The veteran 
also reported injuring his left knee during active service.  
He currently experienced left knee pain about 3-4 times per 
year which lasted a few hours.  Physical examination showed 
eyes within normal limits, visible pain in the left shoulder 
and left knee on motion, no left shoulder deformity or 
ankylosis, no left knee ankylosis, no gait or weight bearing 
abnormality of the left knee, left knee crepitus, very mild 
left knee swelling, and no left knee atrophy or laxity.  
Range of motion testing of the left shoulder showed flexion 
to 100 degrees, abduction to 90 degrees, external rotation to 
30 degrees, internal rotation to 5 degrees, pain at 
110 degrees of flexion and at 100 degrees of abduction.  The 
VA examiner commented that "there is probably 50% less range 
of motion in the left shoulder" with flare-ups but he could 
not provide exact degrees of lost range of motion.  Range of 
motion testing of the left knee showed flexion to 125 degrees 
and extension to -5 degrees with pain at 130 degrees of 
flexion and at -8 degrees of extension.  There was "probably 
25% less range of motion" of the left knee on flare-ups 
although the VA examiner could not provide exact degrees of 
lost range of motion.  X-rays of the left shoulder and left 
knee were normal.  The diagnoses included chronic left 
brachial plexitis with recurrent exacerbations associated 
with chronic tendinitis involving the left elbow.  

On VA examination in March 2000, the veteran's complaints 
included slight aching in the left arm above and below the 
elbow.  The VA examiner reviewed the veteran's claims file, 
including his service medical records.  The veteran reported 
falling in October 1999 when he was in his bathroom at home 
and "hitting the floor and some blacking out of the 
vision."  He got up without dizziness and denied any nausea, 
vomiting, or vertigo immediately after falling.  He also had 
no head or arm pain at that time.  Two weeks after this fall, 
however, the veteran reported waking up with pain in the 
lateral left elbow and a sense of spasm in the muscle and 
pain radiating up the arm from the elbow to the shoulder.  
This was followed by pain in the medial elbow and left 
pectoral region.  He had been diagnosed with resolving 
brachial plexitis in December 1999.  The VA examiner noted 
that electrodiagnostic studies in January 2000 showed a 
pattern of slight decreased amplitude at the left median 
nerve at the wrist with normal onset latency and conduction 
velocity.  Physical examination showed full strength in both 
upper extremities, no arm drift, and very slight pain on 
palpation of the medical aspect of the left elbow in the 
ulnar groove without acute discomfort, erythema, or warmth.  
The impressions included resolving left brachial plexitis 
with mild residual of mild left pronator weakness.

On VA outpatient treatment in November 2000, the veteran 
complained of pain in the left trapezius and left arm with 
weakness of left arm pronation.  The veteran's history 
included resolving left brachial plexitis.  Objective 
examination showed slightly winging left scapula, a full 
range of motion of the bilateral upper extremities, good to 
normal strength of the upper extremities except for the left 
pronator and supinator, and extreme tenderness to palpation 
over the left neck and upper trapezius muscles.  The 
assessment was resolving brachial plexitis with chronic 
tightness and guarding or musculature.

In December 2000, the veteran complained of residual pain and 
weakness in the left pronator, discomfort in the left 
trapezius, point pain above the scapula without spasm, and 
pain in the left chest wall when raising his arm.  Objective 
examination showed tenderness to palpation in the left chest 
wall along the lateral mid and lower rib margins, discomfort 
on palpation of the latissimus dorsi, pain in the left 
trapezius and periscapular muscles, weakness of deltoid and 
pronator on left arm and pain at the left wrist, and no 
fasciculation.  The VA examiner suspected that the veteran's 
pain was causing more left proximal weakness.  The assessment 
was chronic musculoskeletal pain on the left side, status-
post left brachia plexitis, with residual left forearm 
weakness.

In May 2001, the veteran's complaints included left arm pain.  
Objective examination showed that he took off his shirt over 
his head and lifted his arms without acute distress, 
unchanged left scapular winging, pain in the left trapezius 
and point tenderness medial to the left scapula, and a strong 
left biceps.  The assessment included left brachial plexitis.

In March 2002, the veteran's complaints included pain in the 
left biceps area, weakness in the pronator aspect of the left 
arm, and pain from the neck to the forearm with the left hand 
in certain positions.  Objective examination showed scapular 
winging in the left shoulder with localized soft tissue pain 
medial to the superior tip, discomfort to palpation of the 
left biceps, and full strength except in the left pronator 
and supinator.  The assessment included status-post brachial 
plexitis with residual pain and weakness in the left arm and 
scapular winging with pain in the surrounding tissues.

On VA joints examination in May 2003, the veteran's 
complaints included pain in the left knee cap, some left knee 
stiffness, and occasional swelling and giving way of the left 
knee.  The VA examiner reviewed the veteran's claims file, 
including his service medical records.  The veteran reported 
that his lack of endurance was due to a combination of knee 
and back pain.  He did not use a cane, crutches, or a brace 
for his left knee.  He denied any dislocations or subluxation 
of the left knee.  Physical examination showed a normal gait 
and no left knee deformity, swelling, effusion, ligament 
laxity, crepitation on motion, patellar apprehension, 
entrapment, or apparent atrophy of the left lower limb.  
Active range of motion of the left knee was to 122 degrees.  
X-rays of the left knee showed no abnormalities.  The VA 
examiner stated that, although the veteran's service medical 
records contained reports of complaints of left knee pain 
beginning in childhood, the current examination showed no 
objective evidence of a left knee abnormality.  A left knee 
disorder was not found.

On VA spine examination in May 2003, the veteran's complaints 
included weakness of the upper limbs which limited his 
ability to lift heavy objects.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
He denied any unsteadiness or falling.  Physical examination 
showed a normal gait, normal sitting and standing posture, no 
deformity or tenderness of the neck, superficial tenderness 
to light touch over the entire left hemithorax and left flank 
to the level of the belt and over the left upper limb, full 
reflexes in the left triceps and biceps tendons, and normal 
grip strength.  The VA examiner concluded that the veteran's 
left brachial plexopathy "was clearly the result of a fall 
at his home in which he sustained a brachial plexus 
stretch."  This examiner also stated that the veteran's left 
brachial plexopathy was unlikely to be related to the 
veteran's traumatic cervical arthritis "since the 
distribution of his dysesthesia does not correspond to the 
level of pathology in his cervical spine."  The diagnoses 
included left brachial plexitis manifested by dysesthesia of 
the left upper limb and hemithorax and atrophy of left biceps 
and triceps.

On VA outpatient treatment in August 2004, the veteran 
complained of shoulder pain.  His history included left 
scapular winging and left shoulder pain.  Objective 
examination showed that the veteran was "very tender to all 
palpation."  The assessment included brachial plexus injury 
with musculature weakness and left scapular winging.

In February 2005, the veteran's complaints included left 
brachial plexitis.  The assessment included a history of 
brachial plexitis.

In October 2005, the veteran complained of an allergy 
irritation in both eyes.  There were full extraocular 
movements in both eyes.  The veteran's visual acuity was 
20/25 in the right eye and 20/40-1 in the left eye.  Slit 
lamp examination showed clear lenses and corneas in both 
eyes.  Dilated fundus examinations showed clear macula in 
both eyes, vessels within normal limits in both eyes, and 
clear vitreous fluid in both eyes.  The assessment was normal 
ocular health for the veteran's age.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for left 
brachial plexitis as secondary to service-connected 
degenerative joint disease of the cervical spine.  The 
veteran's service medical records show no complaints of or 
treatment for left brachial plexitis, including as due to 
service-connected degenerative joint disease of the cervical 
spine.  It appears that the veteran was first treated for 
left brachial plexitis in December 1999, several years after 
his service separation, when he reported that he had fallen 
at home in October 1999; at that time, the VA examiner 
concluded that the veteran's left brachial plexitis was 
resolving.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board acknowledges that the veteran continues to complain 
of and receive VA outpatient treatment for his left brachial 
plexitis.  As the VA examiner concluded in May 2003, however, 
the veteran's left brachial plexopathy "was clearly the 
result of a fall at his home in which he sustained a brachial 
plexus stretch."  This fall occurred in October 1999 several 
years after the veteran's separation from active service.  
The VA examiner also concluded in May 2003 that the veteran's 
left brachial plexopathy was not related to his service-
connected degenerative joint disease of the cervical spine.  

Additional evidence in support of the veteran's secondary 
service connection claim for left brachial plexitis is his 
own lay assertions and April 2008 videoconference Board 
hearing testimony.  As a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Absent evidence of a medical nexus between the 
veteran's left brachial plexitis and his service-connected 
degenerative joint disease of the cervical spine, he has not 
presented a valid secondary service connection claim.  See 
Wallin, 11 Vet. App. at 512.  Finally, because the veteran 
has not presented a valid secondary service connection claim, 
consideration of the former or revised § 3.310 is not 
required.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
left knee disability.  The veteran's service medical records 
show that he reported a pre-service history of left knee 
injury in March 1969; however, physical examination of the 
left knee was within normal limits, x-rays were negative, and 
the in-service examiner concluded that the veteran's left 
knee was not considered disabling.  The veteran also was 
treated for a twisting left knee injury during active service 
in January 1984.  The Board notes that the veteran's service 
medical records refer to objective examination of the right 
knee in January 1984; given the veteran's complaints of left 
knee pain, however, the reference to his right knee appears 
to be a typographical error.  This injury was resolving with 
treatment in February 1984.  The veteran's left knee also was 
normal at his separation physical examination.  Following 
service separation, it appears that the veteran first was 
treated for left knee complaints in May 2003, several years 
after service separation.  See Maxson, 230 F.3d at 1333.  At 
that time, the VA examiner concluded that, although the 
veteran's service medical records contained reports of 
complaints of left knee pain beginning in childhood, the 
current examination showed no objective evidence of a left 
knee abnormality.  The diagnosis was that a left knee 
disorder was not found.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's service 
connection claim for a left knee disability is his own lay 
assertions and April 2008 videoconference Board hearing 
testimony.  As noted above, however, the veteran's lay 
statements are entitled to no probative value.  See Bostain, 
11 Vet. App. at 127 and Routen, 10 Vet. App. at 186.  Absent 
evidence of current left knee disability or a medical nexus 
to active service, the Board finds that service connection 
for a left knee disability is not warranted.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for residuals of a left eye injury.  Despite the veteran's 
assertions to the contrary, his service medical records show 
no complaints of or treatment for a left eye injury or its 
residuals at any time during active service.  It appears that 
the first time that the veteran was treated for eye 
complaints was in October 2005, several years after service 
separation, when he complained of allergy irritation in both 
eyes.  See Maxson, 230 F.3d at 1333.  The VA examiner found 
in October 2005 that the veteran's ocular health was normal 
for someone of his age.  See Rabideau, 2 Vet. App. at 141, 
and Brammer, 3 Vet. App. at 225.  Absent evidence of current 
left eye disability, the Board finds that service connection 
for residuals of a left eye injury is not warranted.  

The veteran also contends that he is entitled to a disability 
rating greater than 50 percent for chronic sinusitis, 
including on an extraschedular basis.

The veteran's service-connected chronic sinusitis is 
evaluated currently as 50 percent disabling under 38 C.F.R. 
§ 4.97, DC 6513.  See 38 C.F.R. § 4.97, DC 6513 (2007).  A 
maximum 50 percent rating is assigned for sinusitis following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The medical evidence shows that, on VA sinus examination in 
February 2000, the veteran complained of recurrent bouts of 
sinusitis "about once a year."  His medical history 
included two prior sinus surgeries in 1988 and in 1996.  
Physical examination showed that his nose "look[ed] pretty 
good" with no evidence of chronic disease.  The diagnoses 
included recurrent bouts of sinusitis with a history of sinus 
surgery.

The veteran received regular VA outpatient treatment for 
exacerbations of his service-connected chronic sinusitis from 
2000 to 2003.  In a June 2002 allergy treatment note, a VA 
examiner concluded that the veteran's continued smoking was 
"the prime factor" in his continuing sinus problems.

A computerized tomography (CT) scan of the veteran's sinuses 
in July 2004 showed no evidence of sinusitis.

On VA sinus examination in July 2004, the veteran complained 
of chronic sinusitis and problems breathing through his nose.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran also reported 
shortness of breath with strenuous exercises but denied any 
shortness of breath at rest.  He also reported frequent daily 
purulent discharge, although the VA examiner noted that there 
was no evidence that the veteran "had any purulent discharge 
at all" at this examination.  The veteran also experienced 
constant headaches with swelling to the right side of his eye 
and frequent allergic attacks with frequent sneezing.  The 
veteran stated further that his chronic sinusitis was 
incapacitating because of frequent fatigue when he had his 
headaches, an inability to see or concentrate, and feeling 
feverish and chilly.  He had not worked since 1988 although 
he continued to volunteer.  Physical examination showed no 
shortness of breath, no evidence of fever, an obvious nasal 
septal deviation to the left on the external aspect of the 
nose, pale and mildly pink nasal mucosa, no evidence of 
crusting of his nose, mild nostril obstruction on the left 
side "about 50%", no nostril obstruction on the right 
nostril, and no redness or swelling to the paranasal or 
frontal sinuses.  "Even so, even before I touched his 
paranasal or frontal area, he started jumping with the pain.  
Like I said, when I touched it again, he did not complain of 
any pain.  So it is my estimate that the veteran did not have 
any pain to the palpation of the paranasal or frontal sinuses 
area at this time."  X-rays showed chronic right maxillary 
sinusitis.  The veteran's prior CT scans of the sinuses in 
June 2002 and in July 2004 were reviewed.  The VA examiner 
opined that the veteran's sinusitis had been improved "since 
about 3 years ago" based on a review of the veteran's June 
2002 and July 2004 CT scans.  This examiner also opined that 
the veteran's sinus condition did not interfere with his 
employability because current physical examination showed no 
permanent or constant nasal obstruction and because the 
veteran was working on a voluntary basis.  The diagnosis was 
chronic maxillary sinusitis, improved.

The Board finds that the criteria for a disability rating 
greater than 50 percent for chronic sinusitis have not been 
met, including on an extraschedular basis.  As noted 
elsewhere, the veteran currently is receiving the maximum 
50 percent rating for his service-connected chronic 
sinusitis.  See 38 C.F.R. § 4.97, DC 6513 (2007).  This 
rating contemplates severe disability.  Although the veteran 
continues to complain of severe disability due to chronic 
sinusitis, the VA examiner noted in July 2005 that the 
veteran's chronic sinusitis was improved since 2002.  
Accordingly, the Board finds that the schedular criteria for 
a disability rating greater than 50 percent for chronic 
sinusitis have not been met.

The Board also finds that the criteria for referral of the 
veteran's increased rating claim for chronic sinusitis to the 
Director, Compensation & Pension Service, for extraschedular 
consideration also have not been met.  See 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2007).  The veteran reported in July 
2005 that he had been retired since 1988 but continued to 
work as a volunteer.  The VA examiner concluded that, because 
the veteran's physical examination did not show any permanent 
or constant nasal obstruction, his service-connected chronic 
sinusitis did not interfere with his employability.  

The medical evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his chronic sinusitis has resulted in marked 
interference with his voluntary employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating for either period of time in 
question pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for brachial plexitis of 
the left arm as secondary to service-connected degenerative 
joint disease of the cervical spine is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for residuals of a left eye 
injury is denied.

Entitlement to a disability rating greater than 50 percent 
for chronic sinusitis, including on an extraschedular basis, 
is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


